
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.6

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN REDACTED PROVISIONS OF
THIS AGREEMENT. THE REDACTED PROVISIONS ARE IDENTIFIED BY THREE ASTERISKS
ENCLOSED BY BRACKETS AND UNDERLINED. THE CONFIDENTIAL PORTIONS HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

PLEDGE AGREEMENT

AMONG

BNP PARIBAS LEASING CORPORATION

("BNPPLC")

BNP PARIBAS, AS AGENT

("Agent")

SPECIALTY LABORATORIES, INC.

("Specialty Laboratories")

AND

PARTICIPANTS AS DESCRIBED HEREIN

March 26, 2002

--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
 
  Page

--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS AND INTERPRETATION   1   Section 1.1 Capitalized Terms
Used But Not Defined in This Agreement   1   Section 1.2 Definitions   1  
Account   1   Account Office   1   Agent   1   BNPPLC   2   BNPPLC's
Corresponding Obligations to Participants   2   Cash Collateral   2   Collateral
  2   Collateral Imbalance   2   Collateral Percentage   2   Default   2  
Deposit Taker   2   Deposit Taker Losses   2   Deposit Taker's Acknowledgment
and Agreement   2   Disqualified Deposit Taker   2   Event of Default   3  
Initially Qualified Deposit Taker   3   Lien   4   Minimum Collateral Value   4
  Notice of Security Interest   4   Other Liable Party   4   Participants   4  
Participation Agreement   4   Percentage   4   Qualified Pledge   4   Secured
Obligations   5   Specialty Laboratories   5   Specialty Laboratories' Purchase
Agreement Obligations   5   Supplement   5   Transition Account   5   UCC   5  
Value   5   Section 1.3 Attachments   5   Section 1.4 Amendment of Defined
Instruments   5   Section 1.5 References and Titles   5
ARTICLE II    SECURITY INTEREST
 
5   Section 2.1 Pledge and Grant of Security Interest   5   Section 2.2 Return
of Collateral After the Secured Obligations are Satisfied in Full   6
ARTICLE III    REQUIRED COLLATERALAND INITIAL DEPOSIT TAKER
 
6   Section 3.1 Collateral Percentage   6   Section 3.2 Designation of BNP
Paribas as Initial Deposit Taker Prior to Completion Date   6
ARTICLE IV    PROVISIONS CONCERNING DEPOSIT TAKERS
 
6   Section 4.1 Qualification of Deposit Takers Generally   6   Section 4.2
Additional Provisions Concerning the Designation of Deposit Takers   7  
Section 4.3 Replacement of Participants Proposed by Specialty Laboratories   7  
Section 4.4 Mandatory Substitutions for Disqualified Deposit Takers   8  
Section 4.5 Voluntary Substitution of Deposit Takers   8   Section 4.6 Delivery
of Notice of Security Interest by Specialty Laboratories and Agent   8

--------------------------------------------------------------------------------

  Section 4.7 Constructive Possession of Collateral   8   Section 4.8 Attempted
Setoff by Deposit Takers   8   Section 4.9 Deposit Taker Losses   9  
Section 4.10 Losses Resulting from Failure of Deposit Taker to Comply with this
Agreement   9
ARTICLE V    DELIVERY AND MAINTENANCE OF CASH COLLATERAL
 
9   Section 5.1 Delivery of Funds by Specialty Laboratories   9   Section 5.2
Transition Account   9   Section 5.3 Allocation of Cash Collateral Among Deposit
Takers   10   Section 5.4 Status of the Accounts Under the Reserve Requirement
Regulations   10   Section 5.5 Acknowledgment by Specialty Laboratories that
Requirements of this Agreement are Commercially Reasonable   10
ARTICLE VI    WITHDRAWAL OF CASH COLLATERAL
 
10   Section 6.1 Withdrawal of Collateral Prior to the Designated Sale Date   10
  Section 6.2 Withdrawal and Application of Cash Collateral to Reduce or Satisfy
the Secured Obligations to the Participants   11   Section 6.3 Withdrawal and
Application of Cash Collateral to Reduce or Satisfy the Secured Obligations to
BNPPLC   11   Section 6.4 Withdrawal of Cash Collateral From Accounts Maintained
by Disqualified Deposit Takers   11
ARTICLE VII    REPRESENTATIONS AND COVENANTS OF SPECIALTY LABORATORIES
 
12   Section 7.1 Representations of Specialty Laboratories   12   Section 7.2
Covenants of Specialty Laboratories   12
ARTICLE VIII    AUTHORIZED ACTION BY AGENT
 
14   Section 8.1 Power of Attorney   14
ARTICLE IX    DEFAULT AND REMEDIES
 
14   Section 9.1 Remedies   14
ARTICLE X    OTHER RECOURSE
 
14   Section 10.1 Recovery Not Limited   14
ARTICLE XI    PROVISIONS CONCERNING AGENT
 
15   Section 11.1 Appointment and Authority   15   Section 11.2 Exculpation,
Agent's Reliance, Etc   15   Section 11.3 Participant's Credit Decisions   16  
Section 11.4 Indemnity   16   Section 11.5 Agent's Rights as Participant and
Deposit Taker   16   Section 11.6 Investments   16   Section 11.7 Benefit of
Article XI   17   Section 11.8 Resignation   17
ARTICLE XII    MISCELLANEOUS
 
17   Section 12.1 Provisions Incorporated From Other Operative Documents   17  
Section 12.2 Cumulative Rights, etc   17   Section 12.3 Survival of Agreements  
17   Section 12.4 Other Liable Party   17   Section 12.5 Termination   18

ii

--------------------------------------------------------------------------------

Attachments and Schedules

Attachment 1   Supplement to Pledge Agreement
Attachment 2
 
Form of Notice of Security Interest
Attachment 3
 
Examples of Calculations
Attachment 4
 
Notice of Specialty Laboratories' Requirement to Withdraw Excess Cash Collateral
Attachment 5
 
Notice of Specialty Laboratories' Requirement of Direct Payments to Participants
Attachment 6
 
Notice of Specialty Laboratories' Requirement of Direct Payments to BNPPLC
Attachment 7
 
Notice of Specialty Laboratories' Requirement of a Withdrawal of Cash Collateral
from a Disqualified Deposit Taker

iii

--------------------------------------------------------------------------------


PLEDGE AGREEMENT


        This PLEDGE AGREEMENT (this "Agreement") is made as of March 26, 2002
(the "Effective Date"), by SPECIALTY LABORATORIES, INC., a California
corporation ("Specialty Laboratories"); BNP PARIBAS LEASING CORPORATION, a
Delaware corporation ("BNPPLC"); BNP PARIBAS ("BNPPLC's Parent"), as a
"Participant"; BNP PARIBAS, acting in its capacity as agent for BNPPLC and the
Participants (in such capacity, "Agent"), and each of the other Participants
hereto, and is made and dated as of the Effective Date.

RECITALS

        A.    Contemporaneously with the execution of this Agreement, Specialty
Laboratories and BNPPLC are executing: (i) a Common Definitions and Provisions
Agreement dated as of the Effective Date (the "Common Definitions and Provisions
Agreement"); and (ii) a Purchase Agreement dated as of the Effective Date (the
"Purchase Agreement"), pursuant to which Specialty Laboratories has agreed to
make a "Supplemental Payment" (as defined in the Purchase Agreement) or
"97-10/Prepayment" (as defined in the Common Definitions and Provisions
Agreement), in consideration of the rights granted to Specialty Laboratories by
the Purchase Agreement.

        B.    Pursuant to a Participation Agreement dated the Effective Date
(the "Participation Agreement"), BNPPLC's Parent has agreed with BNPPLC to
participate in the risks and rewards to BNPPLC of the Purchase Agreement and
other Operative Documents (as defined in the Common Definitions and Provisions
Agreement), and if Specialty Laboratories consents in the future, other
financial institutions may become parties to the Participation Agreement as
Participants, such that they also participate in the risks and rewards to BNPPLC
of the Purchase Agreement and other Operative Documents.

        C.    Specialty Laboratories shall from time to time deliver cash
collateral for its obligations to BNPPLC under the Purchase Agreement and for
BNPPLC's corresponding obligations to Participants under the Participation
Agreement. This Agreement sets forth the terms and conditions governing such
cash collateral.

AGREEMENT

        NOW, THEREFORE, in consideration of the above recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I    DEFINITIONS AND INTERPRETATION

        Section 1.1    Capitalized Terms Used But Not Defined in This
Agreement.    All capitalized terms used in this Agreement which are defined in
Article I of the Common Definitions and Provisions Agreement and not otherwise
defined herein shall have the same meanings herein as set forth in the Common
Definitions and Provisions Agreement. All terms used in this Agreement which are
defined in the UCC and not otherwise defined herein shall have the same meanings
herein as set forth therein, except where the context otherwise requires.

        Section 1.2    Definitions.    As used in this Agreement, the following
terms shall have the following respective meanings:

        "Account" shall mean any deposit account maintained by a Deposit Taker
into which Cash Collateral may be deposited at any time, excluding the
Transition Account.

        "Account Office" shall mean, with respect to any Account maintained by
any Deposit Taker, the office of such Deposit Taker in California or New York at
which such Account is maintained as specified in the applicable Deposit Taker's
Acknowledgment and Agreement.

        "Agent" shall have the meaning given to that term in the introductory
paragraph hereof.

--------------------------------------------------------------------------------




        "BNPPLC" shall have the meaning given to that term in the introductory
paragraph hereof.

        "BNPPLC's Corresponding Obligations to Participants" shall mean BNPPLC's
obligations under the Participation Agreement to pay Participants their
respective Percentages of (or amounts equal to their respective Percentages of)
sums "actually received by BNPPLC" (as defined in the Participation Agreement)
in satisfaction of Specialty Laboratories' Purchase Agreement Obligations;
provided, however, any modification of the Participation Agreement executed
after the Effective Date without Specialty Laboratories' written consent shall
not be considered for purposes of determining BNPPLC's Corresponding Obligations
to Participants under this Agreement.

        "Cash Collateral" shall mean (i) all money of Specialty Laboratories
which Specialty Laboratories has delivered to Agent for deposit with a Deposit
Taker pursuant to this Agreement, and (ii) any additional money delivered to
Agent as Collateral pursuant to Section 4.9.

        "Collateral" shall have the meaning given to that term in Section 2.1
hereof.

        "Collateral Imbalance" shall mean on any date prior to the Designated
Sale Date that the Value (without duplication) of Accounts maintained by the
Deposit Taker for any Participant (other than a Disqualified Deposit Taker) does
not equal such Participant's Percentage, multiplied by the lesser of (1) the
Minimum Collateral Value in effect on such date, or (2) the aggregate Value of
all Collateral subject to this Agreement on such date. For purposes of
determining whether a Collateral Imbalance exists, the Value of any Accounts
maintained by a bank that is acting as Deposit Taker for two or more
Participants will be deemed to be held for them in proportion to their
respective Percentages, and the Value of any Accounts maintained by a bank as
Deposit Taker for both a Participant and BNPPLC (as in the case of BNPPLC's
Parent acting as Deposit Taker for itself, as a Participant, and for BNPPLC)
will be deemed to be held for the Participant only to the extent necessary to
prevent or mitigate a Collateral Imbalance and otherwise for BNPPLC.

        "Collateral Percentage" shall mean the following percentages for the
following periods during the Term: (a) commencing on the Effective Date through
and including the day preceding the Completion Date, [***]*; (b) commencing on
the Completion Date through and including the day preceding the fifth
anniversary of the Effective Date, [***]*; and (c) commencing on the fifth
anniversary of the Effective Date through the remainder of the Term, [***]*.

        "Default" means any Event of Default and any default, event or condition
which would, with the giving of any requisite notices and the passage of any
requisite periods of time, constitute an Event of Default.

        "Deposit Taker" for BNPPLC shall mean BNPPLC's Parent and for each
Participant shall mean the Participant itself; provided, that each of BNPPLC and
the Participants, for itself only, may from time to time designate another
Deposit Taker as provided in Sections 3.2, 4.2, 4.4 and 4.5 below.

        "Deposit Taker Losses" shall mean the Value of any Cash Collateral
delivered to a Deposit Taker, but that the Deposit Taker will not (because of
the insolvency of the Deposit Taker, offsets by the Deposit Taker in violation
of the Deposit Taker's Acknowledgment and Agreement, or otherwise) return to
Specialty Laboratories or return to Agent for disposition or application as
provided herein or as required by applicable law.

        "Deposit Taker's Acknowledgment and Agreement" shall have the meaning
given to that term in subsection 4.1.2 hereof.

        "Disqualified Deposit Taker" shall mean any Deposit Taker with whom
Agent may decline to deposit Collateral pursuant to Section 4.1.

* PORTIONS OF THIS PAGE HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

2

--------------------------------------------------------------------------------

        "Event of Default" shall mean the occurrence of any of the following:

        (a)  the failure by Specialty Laboratories to pay all or any part of
Specialty Laboratories' Purchase Agreement Obligations when due, after giving
effect to any applicable notice and grace periods expressly provided for in the
Purchase Agreement;

        (b)  the failure by Specialty Laboratories to provide funds as and when
required by Section 5.1 of this Agreement, if within seven Business Days after
such failure commences Specialty Laboratories does not (1) cure such failure by
delivering the funds required by Section 5.1, and (2) pay to BNPPLC as
additional Rent under the Lease an amount equal to interest at the Default Rate
on such funds for the period from which they were first due to the date of
receipt by Agent;

        (c)  the failure of the pledge or security interest contemplated herein
in the Transition Account or any Account or Cash Collateral to be a Qualified
Pledge (regardless of the characterization of the Transition Account or any
Accounts or Cash Collateral as deposit accounts, instruments or general
intangibles under the UCC), if within five Business Days after Specialty
Laboratories becomes aware of such failure, Specialty Laboratories does not
(1) notify Agent, BNPPLC and the Participants of such failure, and (2) cure such
failure;

        (d)  the failure of any representation herein by Specialty Laboratories
to be true (other than a failure described in another clause of this definition
of Event of Default), if such failure is not cured within thirty days after
Specialty Laboratories receives written notice thereof from Agent;

        (e)  the failure of any representation made by Specialty Laboratories in
subsection 7.1.1 to be true, if within fifteen (15) days after Specialty
Laboratories becomes aware of such failure, Specialty Laboratories does not
(1) notify Agent, BNPPLC and the Participants of such failure, and (2) cure such
failure;

        (f)    the failure by Specialty Laboratories timely and properly to
observe, keep or perform any covenant, agreement, warranty or condition herein
required to be observed, kept or performed (other than a failure described in
another clause of this definition of Event of Default), if such failure is not
cured within thirty days after Specialty Laboratories receives written notice
thereof from Agent; and

        (g)  the failure by BNPPLC to pay when due on or after the Designated
Sale Date any of BNPPLC's Corresponding Obligations to Participants, after
giving effect to any applicable notice and grace periods expressly provided for
in the Participation Agreement.

Notwithstanding the foregoing, if ever the aggregate Value of Cash Collateral
held by Agent and the Deposit Takers exceeds the Minimum Collateral Value then
in effect, a failure of the pledge or security interest contemplated herein in
such excess Cash Collateral to be a valid, perfected, first priority pledge or
security interest shall not constitute an Event of Default under this Agreement.
Accordingly, to provide a cure as required to avoid an Event of Default under
clauses (c) or (e) of this definition, Specialty Laboratories could deliver
additional Cash Collateral—the pledge of which or security interest in which
created by this Agreement is a Qualified Pledge—sufficient in amount to cause
the aggregate Value of the Cash Collateral then held by Agent and the Deposit
Takers subject to a Qualified Pledge hereunder to equal or exceed the Minimum
Collateral Value.

        "Initially Qualified Deposit Taker" means (1) BNP Paribas, acting
through any branch, office or agency that can lawfully maintain an Account as a
Deposit Taker hereunder, and (2) any of the fifty largest (measured by total
assets) U.S. banks, or one of the one hundred largest (measured by total assets)
banks in the world, acting through any branch, office or agency in New York or
California that can lawfully maintain an Account as a Deposit Taker hereunder
and that has a debt

3

--------------------------------------------------------------------------------




ratings of at least (i) A- (in the case of long term debt) and A-1 (in the case
of short term debt) or the equivalent thereof by Standard and Poor's
Corporation, and (ii) A3 (in the case of long term debt) and P-2 (in the case of
short term debt) or the equivalent thereof by Moody's Investor Service, Inc. The
parties believe it improbable that the ratings systems used by Standard and
Poor's Corporation and by Moody's Investor Service, Inc. will be discontinued or
changed, but if such ratings systems are discontinued or changed, Specialty
Laboratories shall be entitled to select and use a comparable ratings systems as
a substitute for the S&P Rating or the Moody Rating, as the case may be, for
purposes of determining the status of any bank as an Initially Qualified Deposit
Taker.

        "Lien" shall mean, with respect to any property or assets, any right or
interest therein of a creditor to secure indebtedness of any kind which is owed
to him or any other arrangement with such creditor which provides for the
payment of such indebtedness out of such property or assets or which allows him
to have such indebtedness satisfied out of such property or assets prior to the
general creditors of any owner thereof, including any lien, mortgage, security
interest, pledge, deposit, production payment, rights of a vendor under any
title retention or conditional sale agreement or lease substantially equivalent
thereto, tax lien, mechanic's or materialman's lien, or any other charge or
encumbrance for security purposes, whether arising by law or agreement or
otherwise, but excluding any right of setoff which arises without agreement in
the ordinary course of business. "Lien" also means any filed financing
statement, any registration with an issuer of uncertificated securities, or any
other arrangement which would serve to perfect a Lien described in the preceding
sentence, regardless of whether such financing statement is filed, such
registration is made, or such arrangement is undertaken before or after such
Lien exists.

        "Minimum Collateral Value" shall mean (1) as of the Designated Sale Date
or any prior date, an amount equal to the Collateral Percentage multiplied by
the Stipulated Loss Value determined as of that date in accordance with the
Lease; and (2) as of any date after the Designated Sale Date, an amount equal to
the Break Even Price plus any unpaid interest accrued on past due amounts
payable pursuant to Paragraph 2(A) of the Purchase Agreement.

        "Notice of Security Interest" shall have the meaning given to that term
in subsection 4.1.1 hereof.

        "Other Liable Party" shall mean any Person, other than Specialty
Laboratories, who may now or may at any time hereafter be primarily or
secondarily liable for any of the Secured Obligations or who may now or may at
any time hereafter have granted to Agent a pledge of or security interest in any
of the Collateral.

        "Participants" shall mean BNPPLC's Parent and each of the other
Participants under the Participation Agreement who have executed this Agreement,
and any other financial institutions which may hereafter become parties to
(i) this Agreement by completing, executing and delivering to Specialty
Laboratories and Agent a Supplement, and (ii) the Participation Agreement.

        "Participation Agreement" shall have the meaning given to such term in
Recital B hereof.

        "Percentage" shall mean with respect to each Participant and the Deposit
Taker for such Participant, such Participant's "Percentage" under and as defined
in the Participation Agreement for purposes of computing such Participant's
right thereunder to receive payments of (or amounts equal to a percentage of)
any sales proceeds or Supplemental Payment received by BNPPLC under the Purchase
Agreement. Percentages may be adjusted from time to time as provided in the
Participation Agreement or as provided in supplements thereto executed as
provided in the Participation Agreement.

        "Qualified Pledge" means a pledge or security interest that constitutes
a valid, perfected, first priority pledge or security interest.

4

--------------------------------------------------------------------------------




        "Secured Obligations" shall mean and include both Specialty
Laboratories' Purchase Agreement Obligations and BNPPLC's Corresponding
Obligations to Participants.

        "Specialty Laboratories" shall have the meaning given to that term in
the introductory paragraph hereof.

        "Specialty Laboratories' Purchase Agreement Obligations" shall mean all
of Specialty Laboratories' obligations under the Purchase Agreement, including
(i) Specialty Laboratories' obligation to pay any Supplemental Payment as
required under subparagraph 2(A) of the Purchase Agreement, (ii) Specialty
Laboratories' obligation to pay any 97-10/Prepayment as required by subparagraph
5(B) of the Purchase Agreement, and (iii) any damages incurred by BNPPLC because
of (A) Specialty Laboratories' breach of the Purchase Agreement or (B) the
rejection by Specialty Laboratories of the Purchase Agreement in any bankruptcy
or insolvency proceeding.

        "Supplement" shall mean a supplement to this Agreement in the form of
ATTACHMENT 1.

        "Transition Account" shall have the meaning given it in Section 5.2.

        "UCC" shall mean the Uniform Commercial Code as in effect in the State
of California from time to time, and the Uniform Commercial Code as in effect in
any other jurisdiction which governs the perfection or non-perfection of the
pledge of and security interests in the Collateral created by this Agreement.

        "Value" shall mean with respect to any Account or Cash Collateral on any
date, a dollar value determined as follows (without duplication):

        (a)  cash shall be valued at its face amount on such date; and

        (b)  an Account shall be valued at the principal balance thereof on such
date.

        Section 1.3    Attachments.    All attachments to this Agreement are a
part hereof for all purposes.

        Section 1.4    Amendment of Defined Instruments.    Unless the context
otherwise requires or unless otherwise provided herein, references in this
Agreement to a particular agreement, instrument or document (including
references to the Lease, Purchase Agreement and Participation Agreement) also
refer to and include all valid renewals, extensions, amendments, modifications,
supplements or restatements of any such agreement, instrument or document;
provided that nothing contained in this Section shall be construed to authorize
any Person to execute or enter into any such renewal, extension, amendment,
modification, supplement or restatement.

        Section 1.5    References and Titles.    All references in this
Agreement to Attachments, Articles, Sections, subsections, and other
subdivisions refer to the Attachments, Articles, Sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any subdivision are for convenience only and do
not constitute any part of any such subdivision and shall be disregarded in
construing the language contained in this Agreement. The words "this Agreement",
"herein", "hereof", "hereby", "hereunder" and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The phrases "this Article," "this Section" and "this subsection" and
similar phrases refer only to the Articles, Sections or subsections hereof in
which the phrase occurs. The word "or" is not exclusive, and the word
"including" (in all of its forms) means "including without limitation". Pronouns
in masculine, feminine and neuter gender shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa unless the context otherwise requires.

ARTICLE II    SECURITY INTEREST

        Section 2.1    Pledge and Grant of Security Interest.    As security for
the Secured Obligations, Specialty Laboratories hereby pledges and assigns to
Agent (for the ratable benefit of BNPPLC and the

5

--------------------------------------------------------------------------------

Participants) and grants to Agent (for the ratable benefit of BNPPLC and the
Participants) a continuing security interest and lien in and against all right,
title and interest of Specialty Laboratories in and to the following property,
whether now owned or hereafter acquired by Specialty Laboratories (collectively
and severally, the "Collateral"):

        (a)  All Cash Collateral, all Accounts and the Transition Account and
general intangibles arising therefrom or relating thereto (however, "general
intangibles" as used in this clause shall not include any general intangibles
not related to Cash Collateral, Accounts or the Transition Account, and thus
will not include, without limitation, any intellectual property of Specialty
Laboratories); and all documents, instruments and agreements evidencing the
same; and all extensions, renewals, modifications and replacements of the
foregoing; and any interest or other amounts payable in connection therewith;
and

        (b)  All proceeds of the foregoing (including whatever is receivable or
received when Collateral or proceeds is invested, sold, collected, exchanged,
returned, substituted or otherwise disposed of, whether such disposition is
voluntary or involuntary, including rights to payment and return premiums and
insurance proceeds under insurance with respect to any Collateral, and all
rights to payment with respect to any cause of action affecting or relating to
the Collateral).

The pledge, assignment and grant of a security interest made by Specialty
Laboratories hereunder is for security of the Secured Obligations only; the
parties to this Agreement do not intend that Specialty Laboratories' delivery of
the Collateral to Agent as herein provided will constitute an advance payment of
any Secured Obligations or liquidated damages, nor do the parties intend that
the Collateral increase the dollar amount of the Secured Obligations.

        Section 2.2    Return of Collateral After the Secured Obligations are
Satisfied in Full.    If any proceeds of Collateral remain after all Secured
Obligations have been paid in full, Agent will deliver or direct the Deposit
Takers to deliver such proceeds to Specialty Laboratories or other Persons
entitled thereto by law.

ARTICLE III    REQUIRED COLLATERAL
AND INITIAL DEPOSIT TAKER

        Section 3.1    Collateral Percentage.    Commencing on the Completion
Date and at all times thereafter, Specialty Laboratories shall cause the
Collateral to be pledged pursuant to this Agreement and delivered to Agent
pursuant to Section 5.1 in an amount equal to or greater than the Collateral
Percentage (as it may change from time to time) multiplied by Stipulated Loss
Value.

        Section 3.2    Designation of BNP Paribas as Initial Deposit Taker Prior
to Completion Date.    Prior to the Completion Date, Agent and Specialty
Laboratories shall execute and deliver a properly completed Notice of Security
Interest to BNP Paribas in the form attached as ATTACHMENT 2 to establish BNP
Paribas as the initial Deposit Taker hereunder.


ARTICLE IV PROVISIONS CONCERNING DEPOSIT TAKERS


        Section 4.1    Qualification of Deposit Takers Generally.    Agent may
decline to deposit or maintain Collateral hereunder with any Person designated
as a Deposit Taker, if such Person has failed to satisfy or no longer satisfies
the following requirements:

        4.1.1    Such Person must have received from Agent and Specialty
Laboratories a completed, executed Notice of Security Interest (a "Notice of
Security Interest"), in the form of ATTACHMENT 2 as described in Section 4.6,
which specifically identifies any and all Accounts in which such Person shall
hold Cash Collateral delivered to it pursuant to this Agreement and which
designates Account Offices with respect to all such Accounts in New York or
California.

6

--------------------------------------------------------------------------------

        4.1.2    Such Person must have executed the Acknowledgment and Agreement
at the end of such Notice of Security Interest (the "Deposit Taker's
Acknowledgment and Agreement") and returned the same to Agent. Further, such
Person must have complied with the Deposit Taker's Acknowledgment and Agreement,
and the representations set forth therein with respect to such Person must
continue to be true and correct.

        4.1.3    Such Person must be a commercial bank, organized under the laws
of the United States of America or a state thereof or under the laws of another
country which is doing business in the United States of America; must be
authorized to maintain deposit accounts for others through Account Offices in
New York or California (as specified in the Deposit Taker's Acknowledgment and
Agreement); and must be an Affiliate of BNPPLC or the Participant for whom such
Person will act as Deposit Taker or must have a combined capital, surplus and
undivided profits of at least $500,000,000.

        4.1.4    Such Person must have complied with the provisions in this
Agreement applicable to Deposit Takers.

        Section 4.2    Additional Provisions Concerning the Designation of
Deposit Takers.    Notwithstanding anything herein to the contrary, BNPPLC and
BNPPLC's Parent may each designate BNPPLC's Parent as its Deposit Taker pursuant
to Section 4.5; (2) any other Participant may designate itself as its Deposit
Taker pursuant to Section 4.5, provided that the other Participant is not itself
a Disqualified Deposit Taker; and (3) pursuant to Section 4.6, Agent and
Specialty Laboratories must promptly upon request execute and deliver any
properly completed Notice of Security Interest requested by BNPPLC or the
applicable Participant to facilitate the designations contemplated in this
sentence.

        Section 4.3    Replacement of Participants Proposed by Specialty
Laboratories.    So long as no Event of Default has occurred and is continuing,
BNPPLC shall not unreasonably withhold its approval for a substitution under the
Participation Agreement of a new Participant proposed by Specialty Laboratories
for any Participant, the Deposit Taker for whom would no longer meet the
requirements for an Initially Qualified Deposit Taker; provided, however, that
(A) the proposed substitution can be accomplished without a release or breach by
BNPPLC of its rights and obligations under the Participation Agreement; (B) the
new Participant will agree (by executing a Supplement and a supplement to the
Participation Agreement as contemplated therein and by other agreements as may
be reasonably required by BNPPLC and Specialty Laboratories) to become a party
to the Participation Agreement and to this Agreement, to designate an Initially
Qualified Deposit Taker as the Deposit Taker for it under this Agreement and to
accept a Percentage under the Participation Agreement equal to the Percentage of
the Participant to be replaced; (C) the new Participant (or Specialty
Laboratories) will provide the funds to pay the termination fee required by
Section 6.4 of the Participation Agreement to accomplish the substitution;
(D) Specialty Laboratories (or the new Participant) agrees in writing to
indemnify and defend BNPPLC for any and all Losses incurred by BNPPLC in
connection with or because of the substitution, including the cost of preparing
supplements to the Participation Agreement and this Agreement and including any
cost of defending and paying any claim asserted by the Participant to be
replaced because of the substitution (but not including any liability of BNPPLC
to such Participant for damages caused by BNPPLC's bad faith or gross negligence
in the performance of BNPPLC's obligations under the Participation Agreement
prior to the substitution); (E) the new Participant shall be a reputable
financial institution having a net worth of no less than seven and one half
percent (7.5%) of total assets and total assets of no less than $10,000,000,000
(all according to then recent audited financial statements); and (F) in no event
will BNPPLC be required to approve a substitution pursuant to this Section 4.3
which will replace a Participant that is an Affiliate of BNPPLC. BNPPLC shall
attempt in good faith to assist (and cause BNPPLC's Parent to attempt in good
faith to assist) Specialty Laboratories in identifying a new Participant that
Specialty Laboratories may propose to substitute for an existing Participant
pursuant to this Section, as Specialty Laboratories may

7

--------------------------------------------------------------------------------


reasonably request from time to time. However, in no event shall BNPPLC itself,
or any of its Affiliates, be required to take the Percentage of any Participant
to be replaced.

        Section 4.4    Mandatory Substitutions for Disqualified Deposit
Takers.    

        4.4.1    If any Deposit Taker shall cease to satisfy the requirements
set forth in Section 4.1, the party for whom such Disqualified Deposit Taker has
been designated as Deposit Taker (i.e., BNPPLC or the applicable Participant)
shall promptly (1) provide notice thereof to Agent and Specialty Laboratories,
and (2) designate a substitute Deposit Taker and cause the substitute to satisfy
the requirements set forth in Section 4.1.

        4.4.2    Pending the designation of a substitute Deposit Taker when
required by this Section 4.4 and the satisfaction by it of the requirements set
forth in Section 4.1, Agent may withdraw Collateral held by the Deposit Taker to
be replaced and deposit such Collateral with other Deposit Takers, subject to
Section 5.3 below. If at any time no Deposit Takers have been designated that
meet the requirements of Section 4.1 and, if applicable, Section 4.2, then Agent
shall itself select one or more Deposit Takers for BNPPLC and the Participants
meeting such requirements.

        Section 4.5    Voluntary Substitution of Deposit Takers.    With the
written approval of Agent, which approval will not be unreasonably withheld,
BNPPLC or any Participant may at any time designate for itself a new Deposit
Taker (in replacement of any prior Deposit Taker acting for it hereunder);
provided, the Person so designated has satisfied the requirements set forth in
Section 4.1; and, provided further, unless the designation of a new Deposit
Taker is required by Section 4.4, at the time of the replacement such Person
must be an Initially Qualified Deposit Taker.

        Section 4.6    Delivery of Notice of Security Interest by Specialty
Laboratories and Agent.    To the extent required for the designation of a new
Deposit Taker by BNPPLC or any Participant pursuant to Section 4.5, or to permit
the substitution or replacement of a Deposit Taker for BNPPLC or any Participant
as provided in Sections 4.4 and 4.5, Specialty Laboratories and Agent shall
promptly execute and deliver any properly completed Notice of Security Interest
requested by BNPPLC or the applicable Participant in the form attached as
ATTACHMENT 2.

        Section 4.7    Constructive Possession of Collateral.    The possession
by a Deposit Taker of any deposit accounts, money, instruments, chattel paper or
other property constituting Collateral or evidencing Collateral shall be deemed
to be possession by Agent or a person designated by Agent, for purposes of
perfecting the security interest granted to Agent hereunder pursuant to the UCC
or other Applicable Law; and notifications to a Deposit Taker by other Persons
holding any such property, and Acknowledgments, receipts or confirmations from
any such Persons delivered to a Deposit Taker, shall be deemed notifications to,
or Acknowledgments, receipts or confirmations from, financial intermediaries,
bailees or agents (as applicable) of such Deposit Taker for the benefit of Agent
for the purposes of perfecting such security interests under Applicable Law.

        Section 4.8    Attempted Setoff by Deposit Takers.    By delivery of a
Deposit Taker's Acknowledgment and Agreement, each Deposit Taker shall be
required to agree not to setoff or attempt a setoff, without in each case first
obtaining the prior written authorization of Agent, Secured Obligations owed to
it against any Collateral held by it from time to time. Further, by delivery of
a Deposit Taker's Acknowledgment and Agreement, each Deposit Taker shall be
required to agree not to setoff or attempt a setoff, without in each case first
obtaining the prior written authorization of both Specialty Laboratories and
Agent, obligations owed to it other than Secured Obligations against any
Collateral held by it from time to time. Any Deposit Taker for BNPPLC or a
Participant shall not be permitted by BNPPLC or the applicable Participant, as
the case may be, to violate such agreements. However, Specialty Laboratories
acknowledges and agrees (without limiting its right to recover damages from a
Deposit Taker that violates such agreements) that Agent shall not be responsible
for, or be deemed to have taken any action against Specialty Laboratories
because of, any Deposit Taker's violation of such agreements; and,

8

--------------------------------------------------------------------------------


neither BNPPLC nor any Participant shall be responsible for, or be deemed to
have taken any action against Specialty Laboratories because of, any violation
of such agreements by a Deposit Taker for another party.

        Section 4.9    Deposit Taker Losses.    Agent shall not be responsible
for any Deposit Taker Losses. However, Deposit Taker Losses with respect to a
Deposit Taker for a particular Participant shall reduce the amount of BNPPLC's
Corresponding Obligations to Participants which are payable to such Participant
as provided in Section 2.2 of the Participation Agreement. Further, when Deposit
Taker Losses with respect to a Deposit Taker for a particular Participant are
incurred in excess of the payments of Secured Obligations that such Participant
would then have been entitled to receive under the Participation Agreement but
for such Deposit Taker Losses, such Participant must immediately pay the excess
to Agent as additional Collateral hereunder, failing which Specialty
Laboratories may recover any damages suffered by it because of the Deposit Taker
Losses from such Deposit Taker or such Participant.

        Section 4.10    Losses Resulting from Failure of Deposit Taker to Comply
with this Agreement.    Except as provided in the next Section, any Participant,
the Deposit Taker for whom has failed to comply with the requirements of this
Agreement or any Notices of Security Interest and any Deposit Taker's
Acknowledgments and Agreements (the "Responsible Participant") must defend,
indemnify, and hold harmless BNPPLC, Agent and the other Participants from and
against any Losses resulting from such failure. Without limiting the foregoing,
if the failure of a Deposit Taker for a Responsible Participant to comply
strictly with the terms of this Agreement (including the requirement that any
cash deposits be held in a deposit account located in either New York or
California) causes, in whole or in part, the security interest of Agent in the
Collateral held by such Deposit Taker to be unperfected, then any and all Losses
suffered as a result of such nonperfection shall, except as provided in the next
Section, be borne solely by the Responsible Participant and shall not be shared
by BNPPLC, Agent or the other Participants.

ARTICLE V DELIVERY AND MAINTENANCE OF CASH COLLATERAL

        Section 5.1    Delivery of Funds by Specialty Laboratories.    On the
Completion Date, the Base Rent Commencement Date and each Base Rent Date,
Specialty Laboratories must deliver to Agent, subject to the pledge and security
interest created hereby, funds as Cash Collateral then needed (if any) to cause
the Value of the Collateral to be no less than the Minimum Collateral Value.
Each delivery of funds required by the preceding sentence must be received by
Agent no later than 12:00 noon (California time) on the date it is required; if
received after 12:00 noon it will be considered for purposes of this Agreement
and the other Operative Documents as received on the next following Business
Day. At least five Business Days prior to any Base Rent Date upon which it is
expected that Specialty Laboratories will be required to deliver additional
funds pursuant to this Section, Specialty Laboratories shall notify BNPPLC,
Agent and each of the Participants thereof and of the amount Specialty
Laboratories expects to deliver to Agent as Cash Collateral on the applicable
Base Rent Date. In addition to required deliveries of Cash Collateral as
provided in the foregoing provisions, Specialty Laboratories may on any date
(whether or not a Base Rent Date) deliver additional Cash Collateral to Agent as
necessary to prevent any Default from becoming an Event of Default. Upon receipt
of any funds delivered to it by Specialty Laboratories as Cash Collateral, Agent
shall immediately deposit the same with the Deposit Takers in accordance with
the requirements of Sections 5.3 and 5.4 below.

        Section 5.2    Transition Account.    Pending deposit in the Accounts or
other application as provided herein, all Cash Collateral received by Agent
shall be credited to and held by Agent in an account (the "Transition Account")
styled "Specialty Laboratories Collateral Account, held for the benefit of BNP
Paribas Leasing Corporation and the Participants," separate and apart from all
other property and funds of Specialty Laboratories or other Persons, and no
other property or funds shall be deposited in

9

--------------------------------------------------------------------------------


the Transition Account. The books and records of Agent shall reflect that the
Transition Account and all Cash Collateral on deposit therein are owned by
Specialty Laboratories, subject to a pledge and security interest in favor of
Agent for the benefit of BNPPLC and Participants.

        Section 5.3    Allocation of Cash Collateral Among Deposit
Takers.    Funds received by Agent from Specialty Laboratories as Cash
Collateral will be allocated for deposit among the Deposit Takers as follows:

first, to the extent possible the funds will be allocated as required to rectify
and prevent any Collateral Imbalance; and

second, the funds will be allocated to the Deposit Taker for BNPPLC, unless the
Deposit Taker for BNPPLC has become a Disqualified Deposit Taker, in which case
the funds will be allocated to other Deposit Takers who are not Disqualified
Deposit Takers as Agent deems appropriate.

Further, if for any reason a Collateral Imbalance is determined by Agent to
exist, Agent shall, as required to rectify or mitigate the Collateral Imbalance,
promptly reallocate Collateral among Deposit Takers by withdrawing Cash
Collateral from some Accounts and redepositing it in other Accounts. (If any
party to this Agreement believes that the Value of the Accounts held by a
particular Deposit Taker causes a Collateral Imbalance to exist, that party will
promptly notify BNPPLC, Specialty Laboratories and Agent.) Subject to the
foregoing, and provided that Agent does not thereby create or exacerbate a
Collateral Imbalance, Agent may withdraw and redeposit Cash Collateral in order
to reallocate the same among Deposit Takers from time to time as Agent deems
appropriate. For purposes of illustration only, examples of the allocations
required by this Section are set forth in ATTACHMENT 3.

        Section 5.4    Status of the Accounts Under the Reserve Requirement
Regulations.    Deposit Takers shall be permitted to structure the Accounts as
nonpersonal time deposits under 12 C.F.R., Part II, Chapter 204 (commonly known
as "Regulation D"). Accordingly, each Deposit Taker may require at least seven
days advance notice of any withdrawal or transfer of funds from Accounts it
maintains and may limit the number of withdrawals or transfers from such
Accounts to no more than six in any calendar month, notwithstanding anything to
the contrary herein or in any deposit agreement that Specialty Laboratories and
any Deposit Taker may enter into with respect to any Account. As necessary to
satisfy the seven days notice requirement with respect to withdrawals by Agent
when required by Specialty Laboratories pursuant to the provisions below, Agent
shall notify Deposit Takers promptly after receipt of any notice from Specialty
Laboratories described in subsection 6.1.2 or 6.2.1 or in Section 6.3.

        Section 5.5    Acknowledgment by Specialty Laboratories that
Requirements of this Agreement are Commercially Reasonable.    Specialty
Laboratories acknowledges and agrees that the requirements set forth herein
concerning receipt, deposit, withdrawal, allocation, application and
distribution of Cash Collateral by Agent, including the requirements and time
periods set forth in the next Article, are commercially reasonable.

ARTICLE VI WITHDRAWAL OF CASH COLLATERAL

        Specialty Laboratories may not withdraw Cash Collateral, except as
follows:

        Section 6.1    Withdrawal of Collateral Prior to the Designated Sale
Date.    Specialty Laboratories may require Agent to withdraw Cash Collateral
from Accounts on any date prior to the Designated Sale Date and to deliver such
Cash Collateral to Specialty Laboratories (which delivery shall be free and
clear of all liens and security interests hereunder); provided, however, that in
each case:

        6.1.1    Such withdrawal and delivery of the Cash Collateral to
Specialty Laboratories will not cause the Value of the remaining Collateral to
be less than the Minimum Collateral Value.

10

--------------------------------------------------------------------------------



        6.1.2    by a notice in the form of ATTACHMENT 4, Specialty Laboratories
must give Agent, BNPPLC and the Participants notice of the required withdrawal
at least ten days prior to the date upon which the withdrawal is to occur.

        6.1.3    No Default or Event of Default shall have occurred and be
continuing at the time Specialty Laboratories gives the notice required by the
preceding subsection or on the date upon which the withdrawal is required.

        6.1.4    Specialty Laboratories must pay to Agent any and all costs
incurred by Agent in connection with the withdrawal.

        6.1.5    Agent shall determine the Accounts from which to make any
withdrawal required by Specialty Laboratories pursuant to this Section as
necessary to prevent or mitigate any Collateral Imbalance.

        Section 6.2    Withdrawal and Application of Cash Collateral to Reduce
or Satisfy the Secured Obligations to the Participants.    To reduce the "Break
Even Price" or "Supplemental Payment" required under (and as defined in) the
Purchase Agreement (and, thus, to reduce the Secured Obligations), Specialty
Laboratories may require Agent to withdraw Cash Collateral then held by or for
Agent pursuant to this Agreement on the Designated Sale Date and to deliver the
same on the Designated Sale Date or on any date thereafter prior to an Event of
Default (which delivery shall be free and clear of all liens and security
interests hereunder) directly to the Participants in proportion to their
respective rights to payment of BNPPLC's Corresponding Obligations to
Participants and for application thereto or the reduction thereof pursuant to
Section 2.6 of the Participation Agreement; provided, that:

        6.2.1    by a notice in the form of ATTACHMENT 5, Specialty Laboratories
must have notified Agent, BNPPLC and each of the Participants of the required
withdrawal and payment to Participants at least ten days prior to the date upon
which it is to occur;

        6.2.2    the required withdrawal shall be made as determined by Agent,
first, from the Accounts maintained by the Deposit Takers for the Participants,
and then (to the extent necessary) from the Accounts maintained by the Deposit
Taker for BNPPLC; and

        6.2.3    in any event, no withdrawals or payments directly to
Participants shall be required by this Section 6.2 (or permitted over the
objection of BNPPLC) in excess of those required to satisfy BNPPLC's
Corresponding Obligations to Participants or to reduce such obligations to zero
under the Participation Agreement.

        Section 6.3    Withdrawal and Application of Cash Collateral to Reduce
or Satisfy the Secured Obligations to BNPPLC.    To satisfy Specialty
Laboratories' Purchase Agreement Obligations, Specialty Laboratories may require
Agent to withdraw any Cash Collateral held by the Deposit Taker for BNPPLC
pursuant to this Agreement on the Designated Sale Date and to deliver the same
on the Designated Sale Date or on any date thereafter prior to an Event of
Default (which delivery shall be free and clear of all liens and security
interests hereunder) directly to BNPPLC as a payment on behalf of Specialty
Laboratories of amounts due under the Purchase Agreement; provided, that by a
notice in the form of ATTACHMENT 6, Specialty Laboratories must have notified
Agent and BNPPLC of the required withdrawal and payment to BNPPLC at least ten
days prior to the date upon which it is to occur.

        Section 6.4    Withdrawal of Cash Collateral From Accounts Maintained by
Disqualified Deposit Takers.     Specialty Laboratories may from time to time
prior to the Designated Sale Date (regardless of the existence of any Default or
Event of Default) require Agent to withdraw any or all Cash Collateral from any
Account maintained by a Disqualified Deposit Taker and deposit it, still subject
to the pledge and grant of security interest hereunder, with other Deposit
Takers who are not Disqualified Deposit Takers (in accordance with the
requirements of Sections 5.3 and 5.4) on any date prior to the

11

--------------------------------------------------------------------------------


Designated Sale Date; provided, that by a notice in the form of ATTACHMENT 7,
Specialty Laboratories must have notified Agent, BNPPLC and each of the
Participants of the required withdrawal at least ten days prior to the date upon
which it is to occur.

ARTICLE VII REPRESENTATIONS AND COVENANTS OF SPECIALTY LABORATORIES

        Section 7.1    Representations of Specialty Laboratories.    Specialty
Laboratories represents to BNPPLC, Agent and the Participants as follows:

        7.1.1    Specialty Laboratories is the legal and beneficial owner of the
Collateral (or, in the case of after-acquired Collateral, at the time Specialty
Laboratories acquires rights in the Collateral, will be the legal and beneficial
owner thereof). No other Person has (or, in the case of after-acquired
Collateral, at the time Specialty Laboratories acquires rights therein, will
have) any right, title, claim or interest (by way of Lien, purchase option or
otherwise) in, against or to the Collateral, except for rights created
hereunder.

        7.1.2    Agent has (or in the case of after-acquired Collateral, at the
time Specialty Laboratories acquires rights therein, will have) a valid, first
priority, perfected pledge of and security interest in the Collateral,
regardless of the characterization of the Collateral as deposit accounts,
instruments or general intangibles under the UCC, but assuming that the
representations of each Deposit Taker in its Deposit Taker's Acknowledgment and
Agreement are true.

        7.1.3    Specialty Laboratories has delivered to Agent, together with
all necessary stock powers, endorsements, assignments and other necessary
instruments of transfer, the originals of all documents, instruments and
agreements evidencing Accounts or Cash Collateral.

        7.1.4    Specialty Laboratories' chief executive office is located at
the address of Specialty Laboratories set forth in Article II of the Common
Definitions and Provisions Agreement or at another address in California
specified in a notice that Specialty Laboratories has given to Agent as required
by Section 7.2.4.

        7.1.5    To the knowledge of Specialty Laboratories, neither the
ownership or the intended use of the Collateral by Specialty Laboratories, nor
the pledge of Accounts or the grant of the security interest by Specialty
Laboratories to Agent herein, nor the exercise by Agent of its rights or
remedies hereunder, will (i) violate any provision of (a) Applicable Law,
(b) the articles or certificate of incorporation, charter or bylaws of Specialty
Laboratories, or (c) any agreement, judgment, license, order or permit
applicable to or binding upon Specialty Laboratories, or (ii) result in or
require the creation of any Lien, charge or encumbrance upon any assets or
properties of Specialty Laboratories except as expressly contemplated in this
Agreement. Except as expressly contemplated in this Agreement, to the knowledge
of Specialty Laboratories no consent, approval, authorization or order of, and
no notice to or filing with any court, governmental authority or third party is
required in connection with the pledge or grant by Specialty Laboratories of the
security interest contemplated herein or the exercise by Agent of its rights and
remedies hereunder.

        Section 7.2    Covenants of Specialty Laboratories.    Specialty
Laboratories hereby agrees as follows:

        7.2.1    Specialty Laboratories, at Specialty Laboratories' expense,
shall promptly procure, execute and deliver to Agent all documents, instruments
and agreements and perform all acts which are necessary, or which Agent may
reasonably request, to establish, maintain, preserve, protect and perfect the
Collateral, the pledge thereof to Agent or the security interest granted to
Agent therein and the first priority of such pledge or security interest or to
enable Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the preceding
sentence, Specialty Laboratories shall (A) procure, execute and deliver to Agent
all stock powers, endorsements, assignments, financing statements and other

12

--------------------------------------------------------------------------------

instruments of transfer requested by Agent, (B) deliver to Agent promptly upon
receipt all originals of Collateral consisting of instruments, documents and
chattel paper, (C) cause the security interest of Agent in any Collateral
consisting of securities to be recorded or registered in the books of any
financial intermediary or clearing corporation requested by Agent, and
(D) reimburse Agent any legal opinions Agent may elect to obtain from one or
more nationally recognized commercial law firms authorized to practice in
California or New York, as applicable, concerning the enforceability, first
priority and perfection of Agent's security interest in any Collateral
maintained or to be maintained in California or New York. Specialty Laboratories
hereby authorizes Agent to file any financing statements or financing statement
amendment covering all or any portion of the Collateral or relating to the
security interest created herein.

        7.2.2    Specialty Laboratories shall not use or consent to any use of
any Collateral in violation of any provision of the this Agreement or any other
Operative Document or any Applicable Law.

        7.2.3    Specialty Laboratories shall pay promptly when due all taxes
and other governmental charges, all Liens and all other charges now or hereafter
imposed upon, relating to or affecting any Collateral.

        7.2.4    Without thirty days' prior written notice to Agent, Specialty
Laboratories shall not change Specialty Laboratories' name or place of business
(or, if Specialty Laboratories has more than one place of business, its chief
executive office).

        7.2.5    Specialty Laboratories shall appear in and defend, on behalf of
Agent, any action or proceeding which may affect Specialty Laboratories' title
to or Agent's interest in the Collateral.

        7.2.6    Subject to the express rights of Specialty Laboratories under
Article VI, Specialty Laboratories shall not surrender or lose possession of
(other than to Agent or a Deposit Taker pursuant hereto), sell, encumber, lease,
rent, option, or otherwise dispose of or transfer any Collateral or right or
interest therein, and Specialty Laboratories shall keep the Collateral free of
all Liens.

        7.2.7    Specialty Laboratories will not take any action which would in
any manner impair the value or enforceability of Agent's pledge of or security
interest in any Collateral, nor will Specialty Laboratories fail to take any
action which is required to prevent (and which Specialty Laboratories knows is
required to prevent) an impairment of the value or enforceability of Agent's
pledge of or security interest in any Collateral.

        7.2.8    Specialty Laboratories shall pay (and shall indemnify and hold
harmless Agent from and against) all Losses incurred by Agent in connection with
or because of (A) the interest acquired by Agent in any Collateral pursuant to
this Agreement, or (B) the negotiation or administration of this Agreement,
whether such Losses are incurred at the time of execution of this Agreement or
at any time in the future. Costs and expenses included in such Losses may
include, without limitation, all filing and recording fees, taxes, UCC search
fees and Attorneys' Fees incurred by Agent with respect to the Collateral.

        7.2.9    Without limiting the foregoing, within five Business Days after
Specialty Laboratories becomes aware of any failure of the pledge or security
interest contemplated herein in the Transition Account or any Account or Cash
Collateral to be a valid, perfected, first priority pledge or security interest
(regardless of the characterization of the Transition Account or any Accounts or
Cash Collateral as deposit accounts, instruments or general intangibles under
the UCC), Specialty Laboratories shall notify Agent, BNPPLC and the Participants
of such failure.

13

--------------------------------------------------------------------------------




ARTICLE VIII AUTHORIZED ACTION BY AGENT

        Section 8.1    Power of Attorney.    Specialty Laboratories hereby
irrevocably appoints Agent as Specialty Laboratories' attorney-in-fact for the
purpose of authorizing Agent to perform (but Agent shall not be obligated to and
shall incur no liability to Specialty Laboratories or any third party for
failure to perform) any act which Specialty Laboratories is obligated by this
Agreement to perform, and to exercise, consistent with the other provisions of
this Agreement, such rights and powers as Specialty Laboratories might exercise
with respect to the Collateral during any period in which a Default or Event of
Default has occurred and is continuing, including the right to (a) collect by
legal proceedings or otherwise and endorse, receive and receipt for all
dividends, interest, payments, proceeds and other sums and property now or
hereafter payable on or on account of the Collateral; (b) enter into any
extension, reorganization, deposit, merger, consolidation or other agreement
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for the Collateral; (c) insure, process, preserve and enforce the
Collateral; (d) make any compromise or settlement, and take any action it deems
advisable, with respect to the Collateral; (e) pay any indebtedness of Specialty
Laboratories relating to the Collateral; and (f) execute UCC financing
statements and other documents, instruments and agreements required hereunder.
Specialty Laboratories agrees that such care as Agent gives to the safekeeping
of its own property of like kind shall constitute reasonable care of the
Collateral when in Agent's possession; provided, however, that Agent shall not
be obligated to Specialty Laboratories to give any notice or take any action to
preserve rights against any other Person in connection with the Secured
Obligations or with respect to the Collateral.

ARTICLE IX DEFAULT AND REMEDIES

        Section 9.1    Remedies.    In addition to all other rights and remedies
granted to Agent, BNPPLC or the Participants by this Agreement, the Lease, the
Purchase Agreement, the Participation Agreement, the UCC and other Applicable
Laws, Agent may, upon the occurrence and during the continuance of any Event of
Default, exercise any one or more of the following rights and remedies, all of
which will be in furtherance of its rights as a secured party under the UCC:

        (a)  Agent may collect, receive, appropriate or realize upon the
Collateral or otherwise foreclose or enforce the pledge of or security interests
in any or all Collateral in any manner permitted by Applicable Law or in this
Agreement; and

        (b)  Agent may notify any or all Deposit Takers to pay all or any
portion of the Collateral held by such Deposit Taker(s) directly to Agent.

Agent shall distribute the proceeds of all Collateral received by Agent after
the occurrence of an Event of Default to BNPPLC and the Participants for
application to the Secured Obligations. If any proceeds of Collateral remain
after all Secured Obligations have been paid in full, Agent will deliver or
direct the Deposit Takers to deliver such proceeds to Specialty Laboratories or
other Persons entitled thereto. In any case where notice of any sale or
disposition of any Collateral is required, Specialty Laboratories hereby agrees
that seven (7) Business Days notice of such sale or disposition is reasonable.

ARTICLE X OTHER RECOURSE

        Section 10.1    Recovery Not Limited.    To the fullest extent permitted
by applicable law, Specialty Laboratories waives any right to require that
Agent, BNPPLC or the Participants proceed against any other Person, exhaust any
Collateral or other security for the Secured Obligations, or to have any Other
Liable Party joined with Specialty Laboratories in any suit arising out of the
Secured Obligations or this Agreement, or pursue any other remedy in their
power. Specialty Laboratories waives any and all notice of acceptance of this
Agreement. Specialty Laboratories further waives notice of the creation,
modification, rearrangement, renewal or extension for any period of any of the
Secured Obligations of any Other Liable Party from time to time and any defense
arising by reason of any disability or other

14

--------------------------------------------------------------------------------

defense of any Other Liable Party or by reason of the cessation from any cause
whatsoever of the liability of any Other Liable Party. Until all of the Secured
Obligations shall have been paid in full, Specialty Laboratories shall have no
right to subrogation, reimbursement, contribution or indemnity against any Other
Liable Party and Specialty Laboratories waives the right to enforce any remedy
which Agent, BNPPLC or any Participant has or may hereafter have against any
Other Liable Party, and waives any benefit of and any right to participate in
any other security whatsoever now or hereafter held by Agent, BNPPLC or any
Participant. Specialty Laboratories authorizes Agent, BNPPLC and the
Participants, without notice or demand and without any reservation of rights
against Specialty Laboratories and without affecting Specialty Laboratories'
liability hereunder or on the Secured Obligations, from time to time to (a) take
or hold any other property of any type from any other Person as security for the
Secured Obligations, and exchange, enforce, waive and release any or all of such
other property, (b) after any Event of Default, apply or require the application
of the Collateral (in accordance with this Agreement) or such other property in
any order they may determine and to direct the order or manner of sale thereof
as they may determine, (c) renew, extend for any period, accelerate, modify,
compromise, settle or release any of the obligations of any Other Liable Party
with respect to any or all of the Secured Obligations or other security for the
Secured Obligations, and (d) release or substitute any Other Liable Party.

ARTICLE XI PROVISIONS CONCERNING AGENT

        In the event of any conflict between the following and other provisions
in this Agreement, the following will control:

        Section 11.1    Appointment and Authority.    BNPPLC and each
Participant hereby irrevocably authorizes Agent, and Agent hereby undertakes, to
take all actions and to exercise such powers under this Agreement as are
specifically delegated to Agent by the terms hereof, together with all other
powers reasonably incidental thereto. The relationship of Agent to the
Participants is only that of one commercial bank acting as collateral agent for
others, and nothing herein shall be construed to constitute Agent a trustee or
other fiduciary for any Participant or anyone claiming through or under a
Participant nor to impose on Agent duties and obligations other than those
expressly provided for in this Agreement. With respect to any matters not
expressly provided for in this Agreement and any matters which this Agreement
places within the discretion of Agent, Agent shall not be required to exercise
any discretion or take any action, and it may request instructions from BNPPLC
and Participants with respect to any such matter, in which case it shall be
required to act or to refrain from acting (and shall be fully protected and free
from liability to all Participants in so acting or refraining from acting) upon
the instructions of the Majority, as defined in the Participation Agreement,
including itself as a Participant and BNPPLC; provided, however, that Agent
shall not be required to take any action which exposes it to a risk of personal
liability that it considers unreasonable or which is contrary to this Agreement
or the other documents referenced herein or to Applicable Law.

        Section 11.2    Exculpation, Agent's Reliance, Etc.    Neither Agent nor
any of its directors, officers, agents, attorneys, or employees shall be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement, INCLUDING THEIR NEGLIGENCE OF ANY KIND, except
that each shall be liable for its own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, Agent (1) may treat the rights
of any Participant under its Participation Agreement as continuing until Agent
receives written notice of the assignment or transfer of those rights in
accordance with such Participation Agreement, signed by such Participant and in
form satisfactory to Agent; (2) may consult with legal counsel (including
counsel for Specialty Laboratories), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, unless the action taken or omitted constitutes
misconduct; (3) makes no warranty or representation and shall not be responsible
for any statements, warranties or

15

--------------------------------------------------------------------------------


representations made in or in connection with this Agreement or the other
documents referenced herein; (4) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of the Operative Documents on the part of any party thereto, or to
inspect the property (including the books and records) of any party thereto;
(5) shall not be responsible to any Participant for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Operative
Document or any instrument or document furnished in connection therewith;
(6) may rely upon the representations and warranties of Specialty Laboratories,
Participants and Deposit Takers in exercising its powers hereunder; and
(7) shall incur no liability under or in respect of the Operative Documents by
acting upon any notice, consent, certificate or other instrument or writing
(including any telecopy, telegram, cable or telex) believed by it to be genuine
and signed or sent by the proper Person or Persons.

        Section 11.3    Participant's Credit Decisions.    Each Participant
acknowledges that it has, independently and without reliance upon Agent or any
other Participant, made its own analysis of Specialty Laboratories and the
transactions contemplated hereby and its own independent decision to enter into
the Operative Documents to which it is a party. Each Participant also
acknowledges that it will, independently and without reliance upon Agent or any
other Participant and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Operative Documents.

        Section 11.4    Indemnity.    Each Participant agrees to indemnify Agent
(to the extent not reimbursed by Specialty Laboratories within ten days after
demand) from and against such Participant's Percentage of any and all Losses of
any kind or nature whatsoever which to any extent (in whole or in part) may be
imposed on, incurred by, or asserted against Agent growing out of, resulting
from or in any other way associated with any of the Collateral, the Operative
Documents and the transactions and events (including the enforcement thereof) at
any time associated therewith or contemplated therein. THE FOREGOING
INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LOSSES ARE IN ANY WAY OR TO ANY
EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY,
OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND
BY AGENT, PROVIDED ONLY THAT NO PARTICIPANT SHALL BE OBLIGATED UNDER THIS
SECTION TO INDEMNIFY AGENT FOR THAT PORTION, IF ANY, OF ANY LOSS WHICH IS
PROXIMATELY CAUSED BY AGENT'S OWN INDIVIDUAL GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED IN A FINAL JUDGMENT RENDERED AGAINST AGENT. Cumulative
of the foregoing, each Participant agrees to reimburse Agent promptly upon
demand for such Participant's Percentage share of any costs and expenses to be
paid to Agent by Specialty Laboratories hereunder to the extent that Agent is
not timely reimbursed by Specialty Laboratories as provided in subsection 7.2.8.
As used in this Section the term "Agent" shall refer not only to the Person
designated as such in the introductory paragraph of this Agreement, but also to
each director, officer, agent, attorney, employee, representative and Affiliate
of such Person.

        Section 11.5    Agent's Rights as Participant and Deposit Taker.    In
its capacity as a Participant, BNP Paribas shall have the same rights and
obligations as any Participant and may exercise such rights as though it were
not Agent. In its capacity as a Deposit Taker, BNP Paribas shall have the same
rights and obligations as any Deposit Taker and may exercise such rights as
though it were not Agent. BNP Paribas and any of its Affiliates may accept
deposits from, lend money to, act as Trustee under indentures of, and generally
engage in any kind of business with Specialty Laboratories or its Affiliates,
all as if BNP Paribas were not designated as the Agent hereunder and without any
duty to account therefor to any other Participant.

        Section 11.6    Investments.    Whenever Agent in good faith determines
that it is uncertain about how to distribute any funds which it has received
hereunder, or whenever Agent in good faith determines that there is any dispute
among BNPPLC and Participants about how such funds should be

16

--------------------------------------------------------------------------------


distributed, Agent may choose to defer distribution of the funds which are the
subject of such uncertainty or dispute. If Agent in good faith believes that the
uncertainty or dispute will not be promptly resolved, or if Agent is otherwise
required to invest funds pending distribution, Agent shall invest such funds
pending distribution, all interest on any such investment shall be distributed
upon the distribution of such investment and in the same proportion and to the
same Persons as such investment. All moneys received by Agent for distribution
to BNPPLC or Participants shall be held by Agent pending such distribution
solely as Agent hereunder, and Agent shall have no equitable title to any
portion thereof.

        Section 11.7    Benefit of Article XI.    The provisions of this Article
(other than the following Section 11.8) are intended solely for the benefit of
Agent, BNPPLC and Participants, and Specialty Laboratories shall not be entitled
to rely on any such provision or assert any such provision in a claim or defense
against Agent, BNPPLC or any Participant. Agent, BNPPLC and Participants may
waive or amend such provisions as they desire without any notice to or consent
of Specialty Laboratories.

        Section 11.8    Resignation.    Agent may resign at any time by giving
written notice thereof to BNPPLC, Participants and Specialty Laboratories. Upon
any such resignation the Majority (as defined in the Participation Agreement)
shall have the right to appoint a successor Agent, subject to Specialty
Laboratories' consent, such consent not to be unreasonably withheld. A successor
must be appointed for any retiring Agent, and such Agent's resignation shall
become effective when such successor accepts such appointment. If, within thirty
days after the date of the retiring Agent's resignation, no successor Agent has
been appointed and has accepted such appointment, then the retiring Agent may
appoint a successor Agent, which shall be a commercial bank organized or
licensed to conduct a banking or trust business under the laws of the United
States of America or of any state thereof. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent's resignation hereunder, the provisions of this Section 11.8
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent.

ARTICLE XII MISCELLANEOUS

        Section 12.1    Provisions Incorporated From Other Operative
Documents.    Reference is made to the Common Definitions and Provisions
Agreement, to the Purchase Agreement and to the Participation Agreement for a
statement of the terms thereof. Without limiting the generality of the
foregoing, the provisions of Article II of the Common Definitions and Provisions
Agreement are incorporated into this Agreement for all purposes as if set forth
in this Article.

        Section 12.2    Cumulative Rights, etc.    Except as herein expressly
provided to the contrary, the rights, powers and remedies of Agent, BNPPLC and
the Participants under this Agreement shall be in addition to all rights, powers
and remedies given to them by virtue of any Applicable Law, any other Operative
Document or any other agreement, all of which rights, powers, and remedies shall
be cumulative and may be exercised successively or concurrently without
impairing their respective rights hereunder. Specialty Laboratories waives any
right to require Agent, BNPPLC or any Participant to proceed against any Person
or to exhaust any Collateral or to pursue any remedy in Agent's, BNPPLC's or
such Participant's power.

        Section 12.3    Survival of Agreements.    All representations and
warranties of Specialty Laboratories herein, and all covenants and agreements
herein shall survive the execution and delivery of this Agreement, the execution
and delivery of any other Operative Documents and the creation of the Secured
Obligations and continue until terminated or released as provided herein.

        Section 12.4    Other Liable Party.    Neither this Agreement nor the
exercise by Agent or the failure of Agent to exercise any right, power or remedy
conferred herein or by law shall be construed as relieving any Other Liable
Party from liability on the Secured Obligations or any deficiency thereon.

17

--------------------------------------------------------------------------------


This Agreement shall continue irrespective of the fact that the liability of any
Other Liable Party may have ceased or irrespective of the validity or
enforceability of any other agreement evidencing or securing the Secured
Obligations to which Specialty Laboratories or any Other Liable Party may be a
party, and notwithstanding the reorganization, death, incapacity or bankruptcy
of any Other Liable Party, or any other event or proceeding affecting any Other
Liable Party.

        Section 12.5    Termination.    Following the Designated Sale Date, upon
satisfaction in full of all Secured Obligations and upon written request for the
termination hereof delivered by Specialty Laboratories to Agent, (i) this
Agreement and the pledge and security interest created hereby shall terminate
and all rights to the Collateral shall revert to Specialty Laboratories and
(ii) Agent will, upon Specialty Laboratories' request and at Specialty
Laboratories' expense execute and deliver to Specialty Laboratories such
documents as Specialty Laboratories shall reasonably request to evidence such
termination and release.

[The signature pages follow.]

18

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Specialty Laboratories, BNPPLC, Agent and the
Participants whose signatures appear below have caused this Pledge Agreement to
be executed as of March 26, 2002.

    "Specialty Laboratories"
 
 
SPECIALTY LABORATORIES, INC.
 
 
By:
/s/ Frank J. Spina      

--------------------------------------------------------------------------------

    Name: Frank J. Spina      

--------------------------------------------------------------------------------

    Title: Chief Financial Officer      

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------

        [Continuation of signature pages to Pledge Agreement dated to be
effective as of March 26, 2002]

    "BNPPLC"
 
 
BNP PARIBAS LEASING CORPORATION
 
 
By:
/s/ Barry Mendelsohn      

--------------------------------------------------------------------------------

Barry Mendelsohn, Vice President

20

--------------------------------------------------------------------------------

        [Continuation of signature pages to Pledge Agreement dated to be
effective as of March 26, 2002]

    "AGENT"
 
 
BNP PARIBAS
 
 
By:
/s/ David C. Schad      

--------------------------------------------------------------------------------

Name: David C. Schad
Title: Managing Director
 
 
By:
/s/ Henry F. Setina      

--------------------------------------------------------------------------------

Name: Henry F. Setina
Title: Director
 
 
"PARTICIPANT"
 
 
BNP PARIBAS
 
 
By:
/s/ David C. Schad      

--------------------------------------------------------------------------------

Name: David C. Schad
Title: Managing Director
 
 
By:
/s/ Henry F. Setina      

--------------------------------------------------------------------------------

Name: Henry F. Setina
Title: Director

21

--------------------------------------------------------------------------------

        [Continuation of signature pages to Pledge Agreement effective as of
March 26, 2002]

    "PARTICIPANT"
 
 
FIRST UNION NATIONAL BANK
 
 
By:
 
/s/ Douglas T. Davis

--------------------------------------------------------------------------------

        Name: Douglas T. Davis         Title: Director

22

--------------------------------------------------------------------------------

        [Continuation of signature pages to Pledge Agreement effective as of
March 26, 2002]

    "PARTICIPANT"
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
 
/s/ Richard A. Madsen

--------------------------------------------------------------------------------

        Name: Richard A. Madsen         Title: Regional Vice President

23

--------------------------------------------------------------------------------

        [Continuation of signature pages to Pledge Agreement effective as of
March 26, 2002]

    "PARTICIPANT"
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:
 
/s/ Christian E. Stein III

--------------------------------------------------------------------------------

        Name: Christian E. Stein III         Title: Vice President

24

--------------------------------------------------------------------------------

        [Continuation of signature pages to Pledge Agreement effective as of
March 26, 2002]

    "PARTICIPANT"
 
 
ALLIED IRISH BANKS, P.L.C.
 
 
By:
 
/s/ Hilary Patterson

--------------------------------------------------------------------------------

        Name: Hilary Patterson
 
 
 
 
Title:
Vice President

        
 
 
By:
 
/s/ Tony O'Reilly

--------------------------------------------------------------------------------

        Name: Tony O'Reilly         Title: Vice President

25

--------------------------------------------------------------------------------

        [Continuation of signature pages to Pledge Agreement effective as of
March 26, 2002]

    "PARTICIPANT"
 
 
BANK LEUMI USA
 
 
By:
 
/s/ Jacques V. Delvoye

--------------------------------------------------------------------------------

        Name: Jacques V. Delvoye         Title: Vice President

26

--------------------------------------------------------------------------------

        [Continuation of signature pages to Pledge Agreement effective as of
March 26, 2002]

    "PARTICIPANT"
 
 
MANUFACTURERS BANK, A California Banking Corporation
 
 
By:
 
/s/ Sandy Lee

--------------------------------------------------------------------------------

        Name: Sandy Lee         Title: Vice President

27

--------------------------------------------------------------------------------


ATTACHMENT 1
TO PLEDGE AGREEMENT


SUPPLEMENT TO PLEDGE AGREEMENT


[                        ,        ]

BNP PARIBAS
3 Ravinia Drive, Suite 1750
Atlanta, Georgia 30346

Specialty Laboratories, Inc.
2211 Michigan Avenue
Santa Monica, California 90404

        1.    Reference is made to the Pledge Agreement (the "Pledge Agreement")
dated as of March 26, 2002 among SPECIALTY LABORATORIES, INC. ("Specialty
Laboratories"), BNP PARIBAS LEASING CORPORATION ("BNPPLC"), BNP PARIBAS and any
other financial institutions which are from time to time Participants under such
Pledge Agreement (collectively, the "Participants") and BNP PARIBAS, acting in
its capacity as agent for BNPPLC and the Participants (in such capacity,
"Agent"). Unless otherwise defined herein, all capitalized terms used in this
Supplement have the respective meanings given to those terms in the Pledge
Agreement.

        2.    The undersigned hereby certifies to Agent and Specialty
Laboratories that the undersigned has become a party to the Participation
Agreement by executing a supplement as provided therein and that its Percentage
thereunder is            %.

        3.    The undersigned, by executing and delivering this Supplement to
Specialty Laboratories and Agent, hereby agrees to become a party to the Pledge
Agreement and agrees to be bound by all of the terms thereof applicable to
Participants. The Deposit Taker for the undersigned shall
be                        , until such time as another Deposit Taker for the
undersigned shall be designated in accordance with Sections 4.4 or 4.5 of the
Pledge Agreement. The undersigned certifies to Agent and Specialty Laboratories
that such Deposit Taker is an Initially Qualified Deposit Taker and satisfies
the requirements for a Deposit Taker set forth in Section 4.1 of the Pledge
Agreement.

        IN WITNESS WHEREOF, the undersigned has executed this Supplement as of
the day and year indicated above.

    [                                         
                                       ]
 
 
By:
    

--------------------------------------------------------------------------------

      Name:     

--------------------------------------------------------------------------------

      Title:     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ATTACHMENT 2
TO PLEDGE AGREEMENT

NOTICE OF SECURITY INTEREST

[                        , 20    ]


       


[Name of Deposit Taker]
[Address of Deposit Taker]

        1.    Reference is made to the Pledge Agreement (the "Pledge Agreement")
dated as of March 26, 2002 among SPECIALTY LABORATORIES, INC. ("Specialty
Laboratories"), BNP PARIBAS LEASING CORPORATION ("BNPPLC"), BNP PARIBAS and any
other financial institutions which are from time to time Participants under such
Pledge Agreement (collectively, the "Participants") and BNP PARIBAS, acting in
its capacity as agent for BNPPLC and the Participants (in such capacity,
"Agent"). Unless otherwise defined herein, all capitalized terms used in this
Notice have the respective meanings given to those terms in the Pledge
Agreement.

        2.    Specialty Laboratories has informed Agent that Specialty
Laboratories has established with the addressee of this Notice ("Deposit Taker")
the following non-interest bearing Account in the name of Agent to be maintained
at the following Account Office:

Account Type


--------------------------------------------------------------------------------

  Account Office

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

Time Deposit        

        Specialty Laboratories has further informed Agent that Specialty
Laboratories intends to deposit Cash Collateral in such Account.

        3.    Specialty Laboratories and Agent hereby notify Deposit Taker that,
pursuant to the Pledge Agreement, Specialty Laboratories has granted to Agent,
for the ratable benefit of BNPPLC and the Participants as security for the
Secured Obligations, a pledge of and security interest in all Accounts and other
Collateral maintained by Specialty Laboratories with Deposit Taker, including
the Account described in Section 2 above.

        4.    In furtherance of such grant, Specialty Laboratories and Agent
hereby authorize and direct Deposit Taker to:

        (a)  hold all Collateral for Agent and as Agent's bailee, separate and
apart from all other property and funds of Specialty Laboratories and all other
Persons and to permit no other funds to be deposited or credited to the Account
described above;

        (b)  make a notation in its books and records of the interest of Agent
in the Collateral and that the Account described above and all deposits therein
or sums credited thereto are subject to a pledge and security interest in favor
of Agent;

        (c)  take such other steps as Agent may request to record, maintain,
validate and perfect its pledge of and security interest in the Collateral;

        (d)  transfer and deliver to Agent or its nominee, together with any
necessary endorsements, all or such portion of the Collateral held by Deposit
Taker as Agent shall from time to time direct; provided, however, that in
connection therewith Deposit Taker may impose notice and other requirements
expressly authorized by Section 5.5 of the Pledge Agreement (concerning the
characterization of the Accounts as nonpersonal time deposits for bank
regulatory purposes); and

        (e)  disregard directions from anyone other than Agent (including
directions from Specialty Laboratories itself) to transfer or deliver or apply
or offset any Collateral held by Deposit Taker from time to time, it being
understood that only Agent shall be authorized to make withdrawals or transfers
from any Accounts maintained by Deposit Taker from time to time without further
consent by Specialty Laboratories.

--------------------------------------------------------------------------------

        5.    Specialty Laboratories and Agent agree that (a) the possession by
Deposit Taker of all money, instruments, chattel paper and other property
constituting Collateral shall be deemed to be possession by Agent or a person
designated by Agent, for purposes of perfecting the security interest granted to
Agent under the Pledge Agreement pursuant to Division 9313 and other provisions
of the UCC (as applicable), and (b) notifications by Deposit Taker to other
Persons holding any such property, and acknowledgments, receipts or
confirmations from such Persons delivered to Deposit Taker, shall be deemed
notifications to, or acknowledgments, receipts or confirmations from, financial
intermediaries, bailees or agents (as applicable) of Deposit Taker for the
benefit of Agent for the purposes of perfecting such security interests under
applicable law. Further, this Notice of Security Interest and the Acknowledgment
and Agreement described in the next paragraph, together, are intended to
constritute an agreement granting to Agent "control" (as defined in Division
9104 of the UCC) of all deposit accounts or other property comprising Collateral
held from time to time by Deposit Taker, and thus are intended to perfect
Agent's security interest in such deposit accounts or any other such property
for which perfection is accomplished by "control" as described in Division 9314
or other applicable provisions of the UCC.

        6.    As contemplated by the Pledge Agreement, please acknowledge
Deposit Taker's receipt of, and consent to, this notice and confirm the
representations and agreements set forth in the Acknowledgment and Agreement
attached hereto by executing the same and returning this letter to

2

--------------------------------------------------------------------------------


Agent. For your files, a copy of this letter is enclosed which you may retain.
The authorizations and directions set forth herein may not be revoked or
modified without the written consent of Agent.

  "AGENT"
 
BNP PARIBAS
 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------


 
"Specialty Laboratories"
 
SPECIALTY LABORATORIES, INC.
 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------


ACKNOWLEDGMENT AND AGREEMENT
OF DEPOSIT TAKER


        Deposit Taker hereby acknowledges receipt of, and consents to, the above
notice, acknowledges that it will hold the Collateral for Agent and as Agent's
bailee, agrees to comply with the authorizations and directions set forth above
and represents to and agrees with Specialty Laboratories and Agent as follows:

        (a)  Deposit Taker is a commercial bank, organized under the laws of the
United States of America or a state thereof or under the laws of another country
which is doing business in the United States of America. Deposit Taker is
authorized to maintain deposit accounts for others through the Account Office
specified in the above notice, and Deposit Taker will not move the accounts
described in the above notice to other offices without the prior written
authorization of Agent and Specialty Laboratories.

        (b)  Deposit Taker has a combined capital, surplus and undivided profits
of at least $500,000,000.

        (c)  The information set forth above regarding the Account established
by Specialty Laboratories with Deposit Taker is accurate. Such Account is
currently open and Deposit Taker has no prior notice of any other pledge,
security interest, Lien, adverse claim or interest in such Account.

        (d)  Deposit Taker shall promptly notify Specialty Laboratories and
Agent if the representations made by Deposit Taker above cease to be true and
correct.

        (e)  Deposit Taker shall not (i) allow the withdrawal of funds from such
Account by any Person other than Agent, or (ii) without in each case first
obtaining the prior written authorization of Agent, setoff or attempt to setoff
any amount (including Secured Obligations owed to Deposit Taker, if any) against
any Collateral held from time to time by Deposit Taker.

  [                                           
                                                  ]      

--------------------------------------------------------------------------------

   
 
By:
 
 
 
       

--------------------------------------------------------------------------------

   
 
Name:
 
 
 
       

--------------------------------------------------------------------------------

   
 
Title:
 
 
 
       

--------------------------------------------------------------------------------

   
 
[Date]
 
 

4

--------------------------------------------------------------------------------


ATTACHMENT 3
TO PLEDGE AGREEMENT


EXAMPLES OF CALCULATIONS REQUIRED
TO AVOID A COLLATERAL IMBALANCE


        The examples below are provided to illustrate the calculations required
for allocations of Cash Collateral in a manner that will avoid a Collateral
Imbalance. The examples are not intended to reflect actual numbers under this
Agreement or actual Percentages of BNPPLC or any of the Participants; nor are
the examples intended to provide a formula for the allocations that would be
appropriate in every case.


EXAMPLE NO. 1


Assumptions:

1.Two Participants ("Participant A" and "Participant B") are parties to the
Participation Agreement with BNPPLC. Participant A's Percentage is 50% and
Participant B's Percentage is 45%, leaving BNPPLC with a Percentage of 5%.

2.On the Completion Date, Funding Advances (including those to cover Carrying
Costs under the Lease) totaled $12,000,000, resulting in a Stipulated Loss Value
of $12,000,000, allocable as follows:


A.   BNPPLC's Parent (providing BNPPLC's share) (5%)   $ 600,000 B.  
Participant A (50%)     6,000,000 C.   Participant B (45%)     5,400,000        

--------------------------------------------------------------------------------

    TOTAL   $ 12,000,000

3.The Minimum Collateral Value on the Completion Date was $12,000,000
(reflecting a Collateral Percentage of 100% times Stipulated Loss Value).

4.On the Completion Date, Specialty Laboratories had delivered to Agent Cash
Collateral of $12,000,000, equal to the Minimum Collateral Value, as required by
Section 5.1 of this Agreement.

        Allocation of Cash Collateral Required:    To avoid a Collateral
Imbalance under these assumptions, Agent would be required to allocate the
$12,000,000 to the Deposit Takers for BNPPLC and the Participants as follows:

A.   BNPPLC's Deposit Taker (5% of Minimum Collateral Value)   $ 600,000 B.  
Participant A's Deposit Taker (50% of Minimum Collateral Value)   $ 6,000,000 C.
  Participant B's Deposit Taker (45% of Minimum Collateral Value)   $ 5,400,000
       

--------------------------------------------------------------------------------

    TOTAL   $ 12,000,000


EXAMPLE NO. 2


        Assumptions:    Assume the same facts as in Example No. 1, and in
addition assume that:

1.Effective as of the first Base Rent Date, a new Participant approved by
Specialty Laboratories ("Participant C") became a party to this Agreement and
the Participation Agreement, taking a Percentage of 20%. Simultaneously,
Participant A and Participant B entered into supplements to the Participation
Agreement which reduced their Percentages to 40% and 35%, respectively.

--------------------------------------------------------------------------------

        Allocation of Cash Collateral Required:    To avoid a Collateral
Imbalance under these assumptions, Agent would be required to allocate the Cash
Collateral as required to leave the Deposit Takers for BNPPLC and the
Participants with the following amounts:

A.   BNPPLC's Deposit Taker (5% of Minimum Collateral Value)   $ 600,000 B.  
Participant A's Deposit Taker (40% of Minimum Collateral Value)   $ 4,800,000 C.
  Participant B's Deposit Taker (35% of Minimum Collateral Value)   $ 4,200,000
D.   Participant C's Deposit Taker (20% of Minimum Collateral Value)   $
2,400,000        

--------------------------------------------------------------------------------

    TOTAL   $ 12,000,000

2

--------------------------------------------------------------------------------


ATTACHMENT 4
TO PLEDGE AGREEMENT


NOTICE OF SPECIALTY LABORATORIES' REQUIREMENT TO
WITHDRAW EXCESS CASH COLLATERAL


[                        ,        ]

BNP PARIBAS
[address of BNP]

Re:Pledge Agreement dated as of March 26, 2002 among SPECIALTY
LABORATORIES, INC., BNP PARIBAS LEASING CORPORATION, BNP PARIBAS and any other
financial institutions which are from time to time Participants under such
Pledge Agreement and BNP PARIBAS, acting in its capacity as agent for BNPPLC and
the Participants

Gentlemen:

        Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Pledge Agreement referenced above (the "Pledge
Agreement"). This letter constitutes notice to you, as Agent under the Pledge
Agreement, that pursuant to Section 6.1 of the Pledge Agreement, Specialty
Laboratories requires you to withdraw from the Accounts and return to Specialty
Laboratories the following amount:

                                                 Dollars ($            )

on the following date:

                        ,             

        To assure you that Specialty Laboratories has satisfied the conditions
to its right to require such withdrawal, and to induce you to comply with this
notice, Specialty Laboratories certifies to you that:

        1.    Your withdrawal and delivery of the amount specified above to
Specialty Laboratories will not cause the Value of the remaining Collateral to
be less than the Minimum Collateral Value. After giving effect to such
withdrawal, the Collateral remaining in the Accounts maintained by the Deposit
Takers will be:

                                                 Dollars ($            ),

and the Minimum Collateral Value on the date specified above will equal:

                                                 Dollars ($            ),

Such Minimum Collateral Value equals the Collateral Percentage of:

                  percent (        %),

times the Stipulated Loss Value of:

                                                 Dollars ($            ).

        2.    Specialty Laboratories is giving this notice to you, BNPPLC and
the Participants at least ten days prior to the Base Rent Date specified above.

        3.    No Default or Event of Default has occurred and is continuing as
of the date of this notice, and Specialty Laboratories does not anticipate that
any Default or Event of Default will have occurred and be continuing on the date
upon which the withdrawal is required.

        4.    Specialty Laboratories agrees that you may determine the Accounts
from which to make any withdrawal required by Specialty Laboratories pursuant to
this Section as necessary to prevent or mitigate any Collateral Imbalance.

        NOTE: YOU SHALL BE ENTITLED TO DISREGARD THIS NOTICE IF THE STATEMENTS
ABOVE ARE NOT CORRECT OR IF THE DATE FOR WITHDRAWAL SPECIFIED ABOVE IS LESS

--------------------------------------------------------------------------------

THAN TEN DAYS AFTER YOUR RECEIPT OF THIS NOTICE. HOWEVER, WE ASK THAT YOU NOTIFY
SPECIALTY LABORATORIES IMMEDIATELY IF FOR ANY REASON YOU BELIEVE THIS NOTICE IS
DEFECTIVE.

        Please remember that the express terms of the Pledge Agreement permit
any Deposit Taker to require notice of withdrawal at least seven days before
Cash Collateral is withdrawn from the Accounts maintained by such Deposit Taker.
Accordingly, you must notify Deposit Takers seven days prior to the withdrawal
of Cash Collateral required by this notice. For your convenience, we have
attached a letter as Annex 1 to this notice that you might execute and send to
Deposit Takers to advise them of your intent to withdraw as required in
connection therewith. The attached letter also sets forth the amounts Specialty
Laboratories believes you must withdraw from each Account to avoid a Collateral
Imbalance.

    Specialty Laboratories, Inc.
 
 
By:
    

--------------------------------------------------------------------------------

      Name:     

--------------------------------------------------------------------------------

      Title:     

--------------------------------------------------------------------------------

[cc BNPPLC and all Participants]

2

--------------------------------------------------------------------------------


Annex 1
TO SPECIALTY LABORATORIES' NOTICE OF REQUIREMENT TO
WITHDRAW CASH EXCESS COLLATERAL


[                        ,        ]

Deposit Takers on the
Attached Distribution List

Re:Pledge Agreement dated as of March 26, 2002 among SPECIALTY
LABORATORIES, INC., BNP PARIBAS LEASING CORPORATION, BNP PARIBAS and any other
financial institutions which are from time to time Participants under such
Pledge Agreement and BNP PARIBAS, acting in its capacity as agent for BNPPLC and
the Participants

Gentlemen:

        Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Pledge Agreement referenced above (the "Pledge
Agreement"). This letter constitutes notice from the undersigned, as Agent under
the Pledge Agreement, that pursuant to Section 6.1 of the Pledge Agreement,
Specialty Laboratories requires Agent to withdraw from the Accounts and return
to Specialty Laboratories the amounts listed below on the following date:

                        ,             

        Accordingly, on such date, the undersigned intends to withdraw the
following amounts from the following Accounts:

Deposit Taker


--------------------------------------------------------------------------------

  Account No.

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

1.       $   2.       $   3.       $   4.       $       TOTAL WITHDRAWALS:   $  


 
 
 
      BNP PARIBAS, AS AGENT
 
 
Name:
    

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

[cc BNPPLC and Specialty Laboratories]

3

--------------------------------------------------------------------------------


ATTACHMENT 5
TO PLEDGE AGREEMENT


NOTICE OF SPECIALTY LABORATORIES' REQUIREMENT OF
DIRECT PAYMENTS TO PARTICIPANTS


[                        ,            ]

BNP PARIBAS
[address of BNP]

Re:Pledge Agreement dated as of March 26, 2002 among SPECIALTY
LABORATORIES, INC., BNP PARIBAS LEASING CORPORATION, BNP PARIBAS and any other
financial institutions which are from time to time Participants under such
Pledge Agreement and BNP PARIBAS, acting in its capacity as agent for BNPPLC and
the Participants

Gentlemen:

        Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Pledge Agreement referenced above (the "Pledge
Agreement"). This letter constitutes notice to you, as Agent under the Pledge
Agreement, that pursuant to Section 6.2 of the Pledge Agreement, Specialty
Laboratories requires you to withdraw from the Accounts and pay directly to the
Participants (in proportion to their respective Percentages) the following
amount:

                        Dollars ($            ) 

on the following date (which, Specialty Laboratories acknowledges, must be the
Designated Sale Date or a date thereafter prior to an Event of Default):

            ,            

        The amount specified above equals the following percentage (equal to the
aggregate of all Participant's Percentages):

            percent (            %),

times the total of all Cash Collateral presently pledged under the Pledge
Agreement:

                        Dollars ($            ).

        To assure you that Specialty Laboratories has satisfied the conditions
to its right to require such withdrawal, and to induce you to comply with this
notice, Specialty Laboratories certifies to you that Specialty Laboratories is
giving this notice to you, BNPPLC and the Participants at least ten days prior
to the date of required withdrawal and payment specified above.

        Please remember that the express terms of the Pledge Agreement allow any
Deposit Taker to require notice of withdrawal at least seven days before Cash
Collateral is to be withdrawn from the Accounts maintained by such Deposit
Taker. Accordingly, you must notify Deposit Takers seven days prior to the
withdrawal of Cash Collateral required by this notice. For your convenience, we
have attached a letter as Annex 1 to this notice that you might execute and send
to Deposit Takers to advise them of your intent to withdraw as required in
connection therewith. The attached letter also sets forth the amounts Specialty
Laboratories believes you must withdraw from each Account to comply with
subsection 6.2.2 of the Pledge Agreement.

    Specialty Laboratories, Inc.
 
 
By:
    

--------------------------------------------------------------------------------

      Name:     

--------------------------------------------------------------------------------

      Title:     

--------------------------------------------------------------------------------

[cc BNPPLC and all Participants]

--------------------------------------------------------------------------------


Annex 1
TO SPECIALTY LABORATORIES' NOTICE OF REQUIREMENT TO
WITHDRAW CASH COLLATERAL FOR
DIRECT PAYMENTS TO PARTICIPANTS


[                        ,            ]

Deposit Takers on the
Attached Distribution List

Re:Pledge Agreement dated as of March 26, 2002 among SPECIALTY
LABORATORIES, INC., BNP PARIBAS LEASING CORPORATION, BNP PARIBAS and any other
financial institutions which are from time to time Participants under such
Pledge Agreement and BNP PARIBAS, acting in its capacity as agent for BNPPLC and
the Participants

Gentlemen:

        Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Pledge Agreement referenced above (the "Pledge
Agreement"). This letter constitutes notice from the undersigned, as Agent under
the Pledge Agreement, that pursuant to Section 6.2 of the Pledge Agreement,
Specialty Laboratories requires Agent to withdraw from the Accounts and pay to
the Participants (in proportion to their respective Percentages) the amounts
listed below on the following date:

            ,            

        Accordingly, on such date, the undersigned intends to withdraw the
following amounts from the following Accounts:

Deposit Taker


--------------------------------------------------------------------------------

  Account No.

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

1.       $ 2.       $ 3.       $ 4.       $     TOTAL WITHDRAWALS:   $


BNP PARIBAS, AS AGENT


    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

[cc BNPPLC and Specialty Laboratories]

2

--------------------------------------------------------------------------------



ATTACHMENT 6
TO PLEDGE AGREEMENT

NOTICE OF SPECIALTY LABORATORIES' REQUIREMENT OF
DIRECT PAYMENT TO BNPPLC


[                        ,            ]

BNP PARIBAS
[address of BNP]

Re:Pledge Agreement dated as of March 26, 2002 among SPECIALTY
LABORATORIES, INC., BNP PARIBAS LEASING CORPORATION, BNP PARIBAS and any other
financial institutions which are from time to time Participants under such
Pledge Agreement and BNP PARIBAS, acting in its capacity as agent for BNPPLC and
the Participants

Gentlemen:

        Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Pledge Agreement referenced above (the "Pledge
Agreement"). This letter constitutes notice to you, as Agent under the Pledge
Agreement, that pursuant to Section 6.3 of the Pledge Agreement, Specialty
Laboratories requires you to withdraw from the Account maintained by the Deposit
Taker for BNPPLC and pay directly to BNPPLC on behalf of Specialty Laboratories
as a payment required by the Purchase Agreement the following amount:

                                    Dollars ($                )

on the following date (which, Specialty Laboratories acknowledges, must be the
Designated Sale Date or a date thereafter prior to an Event of Default):

[                        ,            ]

        To assure you that Specialty Laboratories has satisfied the conditions
to its right to require such withdrawal, and to induce you to comply with this
notice, Specialty Laboratories certifies to you that Specialty Laboratories is
giving this notice to you and BNPPLC at least ten days prior to the date of
required withdrawal and payment specified above.

        Please remember that the express terms of the Pledge Agreement allow any
Deposit Taker to require notice of withdrawal at least seven days before Cash
Collateral is to be withdrawn from the Accounts maintained by such Desposit
Taker. Accordingly, you must notify the Deposit Taker for BNPPLC seven days
prior to the withdrawal of Cash Collateral required by this notice. For your
convenience, we have attached a letter as Annex 1 to this notice that you might
execute and send to the Deposit Taker for BNPPLC to advise it of your intent to
withdraw as required in connection therewith.

--------------------------------------------------------------------------------


The attached letter also sets forth the amount Specialty Laboratories believes
you must withdraw to comply with Section 6.3 of the Pledge Agreement.

  Specialty Laboratories, Inc.
 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------

[cc BNPPLC]      

2

--------------------------------------------------------------------------------


Annex 1
TO SPECIALTY LABORATORIES' NOTICE OF REQUIREMENT OF
DIRECT PAYMENT TO BNPPLC


[                        ,            ]

[Name of the Deposit Taker for BNPPLC]
[Address of such Deposit Taker]

Re:Pledge Agreement dated as of March 26, 2002 among SPECIALTY
LABORATORIES, INC., BNP PARIBAS LEASING CORPORATION, BNP PARIBAS and any other
financial institutions which are from time to time Participants under such
Pledge Agreement and BNP PARIBAS, acting in its capacity as agent for BNPPLC and
the Participants

Gentlemen:

        Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Pledge Agreement referenced above (the "Pledge
Agreement"). This letter constitutes notice from the undersigned, as Agent under
the Pledge Agreement, that pursuant to Section 6.3 of the Pledge Agreement,
Specialty Laboratories requires Agent to withdraw from the Account maintained by
you, as Deposit Taker for BNPPLC, the sum of:

                                    Dollars ($                )

and pay the same to BNPPLC as a payment required by the Purchase Agreement on
the following date:

[                        ,            ]

        Accordingly, on such date, the undersigned intends to withdraw such
amount from the following Account maintained by you as Deposit Taker for BNPPLC.

  BNP PARIBAS, AS AGENT
 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------

[cc BNPPLC and Specialty Laboratories]      

3

--------------------------------------------------------------------------------


ATTACHMENT 7
TO PLEDGE AGREEMENT


NOTICE OF SPECIALTY LABORATORIES= REQUIREMENT OF A WITHDRAWAL
OF CASH COLLATERAL FROM
A DISQUALIFIED DEPOSIT TAKER


[                        ,            ]

BNP PARIBAS
[address of BNP]

Re:Pledge Agreement dated as of March 26, 2002 among SPECIALTY
LABORATORIES, INC., BNP PARIBAS LEASING CORPORATION, BNP PARIBAS and any other
financial institutions which are from time to time Participants under such
Pledge Agreement and BNP PARIBAS, acting in its capacity as agent for BNPPLC and
the Participants

Gentlemen:

        Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Pledge Agreement referenced above (the "Pledge
Agreement"). This letter constitutes notice to you, as Agent under the Pledge
Agreement, that pursuant to Section 6.4 of the Pledge Agreement, Specialty
Laboratories requires you to withdraw from the following Account maintained by
the following Deposit Taker:

Deposit Taker


--------------------------------------------------------------------------------

  Account No.

--------------------------------------------------------------------------------

           

Cash Collateral in the following amount:

                                                 Dollars ($            )

and to deposit such Cash Collateral with other Deposit Takers who are not
Disqualified Deposit Takers no later than ten days after the date upon which you
receive this notice.

        To assure you that Specialty Laboratories has the right to require such
withdrawal, and to induce you to comply with this notice, Specialty Laboratories
certifies to you that the Deposit Taker specified above has become a
Disqualified Deposit Taker because it no longer satisfies the requirements
listed in Section 4.1 of the Pledge Agreement. Specifically, such Deposit Taker
no longer satisfies the following requirements:

[SPECIALTY LABORATORIES MUST INSERT HERE A DESCRIPTION OF WHICH REQUIREMENTS THE
DEPOSIT TAKER NO LONGER SATISFIES AND HOW SPECIALTY LABORATORIES HAS DETERMINED
THAT THE REQUIREMENTS ARE NO LONGER SATISFIED, ALL IN SUFFICIENT DETAIL TO
PERMIT THE PARTICIPANT FOR WHOM SUCH DEPOSIT TAKER HAS BEEN MAINTAINING AN
ACCOUNT TO RESPOND IF IT BELIEVES THAT SPECIALTY LABORATORIES IS IN ERROR.]

        Please remember that the express terms of the Pledge Agreement allow any
Despost Taker to require notice of withdrawal at least seven days before Cash
Collateral is to be withdrawn from the Accounts maintained by such Desposit
Taker. Accordingly, you must notify the Deposit Takers specified above seven
days prior to the withdrawal of Cash Collateral required by this notice. For
your convenience, we have attached a letter as Annex 1 to this notice that you
might execute and send to such Deposit Taker to advise it of your intent to
withdraw as required in connection therewith. The attached letter also sets
forth the amount Specialty Laboratories believes you must withdraw to comply
with Section 6.4 of the Pledge Agreement.

    Specialty Laboratories, Inc.
 
 
By:
    

--------------------------------------------------------------------------------

      Name:     

--------------------------------------------------------------------------------

      Title:     

--------------------------------------------------------------------------------

[cc BNPPLC]

--------------------------------------------------------------------------------


Annex 1
TO SPECIALTY LABORATORIES' NOTICE OF REQUIREMENT OF A WITHDRAWAL
OF CASH COLLATERAL FROM
A DISQUALIFIED DEPOSIT TAKER


[                        ,            ]

[Name of the Deposit Taker for BNPPLC]
[Address of such Deposit Taker]

Re:Pledge Agreement dated as of March 26, 2002 among SPECIALTY
LABORATORIES, INC., BNP PARIBAS LEASING CORPORATION, BNP PARIBAS and any other
financial institutions which are from time to time Participants under such
Pledge Agreement and BNP PARIBAS, acting in its capacity as agent for BNPPLC and
the Participants

Gentlemen:

        Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Pledge Agreement referenced above (the "Pledge
Agreement"). This letter constitutes notice from the undersigned, as Agent under
the Pledge Agreement, that pursuant to Section 6.4 of the Pledge Agreement,
Specialty Laboratories has advised Agent that you are a Disqualified Deposit
Taker, and Specialty Laboratories requires Agent to withdraw from the Account
maintained by you, as a Deposit Taker under the Pledge Agreement, the sum of:

                                                 Dollars ($            )

no later than the following date:

                        ,             

        Accordingly, on such date, the undersigned intends to withdraw such
amount from the Account maintained by you as Deposit Taker (Account
No.                        ).

    BNP PARIBAS, AS AGENT
 
 
Name:
    

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

[cc BNPPLC and Specialty Laboratories]

2

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
PLEDGE AGREEMENT
ARTICLE IV PROVISIONS CONCERNING DEPOSIT TAKERS
ATTACHMENT 1 TO PLEDGE AGREEMENT
SUPPLEMENT TO PLEDGE AGREEMENT
ATTACHMENT 2 TO PLEDGE AGREEMENT NOTICE OF SECURITY INTEREST [ , 20 ]
ACKNOWLEDGMENT AND AGREEMENT OF DEPOSIT TAKER
ATTACHMENT 3 TO PLEDGE AGREEMENT
EXAMPLES OF CALCULATIONS REQUIRED TO AVOID A COLLATERAL IMBALANCE
EXAMPLE NO. 1
EXAMPLE NO. 2
ATTACHMENT 4 TO PLEDGE AGREEMENT
NOTICE OF SPECIALTY LABORATORIES' REQUIREMENT TO WITHDRAW EXCESS CASH COLLATERAL
Annex 1 TO SPECIALTY LABORATORIES' NOTICE OF REQUIREMENT TO WITHDRAW CASH EXCESS
COLLATERAL
ATTACHMENT 5 TO PLEDGE AGREEMENT
NOTICE OF SPECIALTY LABORATORIES' REQUIREMENT OF DIRECT PAYMENTS TO PARTICIPANTS
Annex 1 TO SPECIALTY LABORATORIES' NOTICE OF REQUIREMENT TO WITHDRAW CASH
COLLATERAL FOR DIRECT PAYMENTS TO PARTICIPANTS
BNP PARIBAS, AS AGENT
ATTACHMENT 6 TO PLEDGE AGREEMENT NOTICE OF SPECIALTY LABORATORIES' REQUIREMENT
OF DIRECT PAYMENT TO BNPPLC
Annex 1 TO SPECIALTY LABORATORIES' NOTICE OF REQUIREMENT OF DIRECT PAYMENT TO
BNPPLC
ATTACHMENT 7 TO PLEDGE AGREEMENT
NOTICE OF SPECIALTY LABORATORIES= REQUIREMENT OF A WITHDRAWAL OF CASH COLLATERAL
FROM A DISQUALIFIED DEPOSIT TAKER
Annex 1 TO SPECIALTY LABORATORIES' NOTICE OF REQUIREMENT OF A WITHDRAWAL OF CASH
COLLATERAL FROM A DISQUALIFIED DEPOSIT TAKER
